Citation Nr: 1710318	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  08-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial disability rating for coronary artery disease (CAD), status-post bypass graft, in excess of 10 percent from January 1, 2008 to November 20, 2014, in excess of 30 percent from November 20, 2014 to April 7, 2016, and in excess of 60 percent from April 7, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to June 1970.  This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in St. Louis, Missouri, which granted service connection for CAD and assigned a noncompensable (0 percent) initial disability rating, effective May 31, 2007.  The case file was subsequently transferred to the RO in Boston, Massachusetts. 

During the pendency of the appeal, a September 2008 rating decision granted a 
100 percent rating for the CAD disability from May 17, 2007 to January 1, 2008, and a 10 percent disability rating from January 1, 2008.  A February 2015 rating decision granted a 30 percent disability rating, effective November 20, 2014, and an April 2016 rating decision granted a 60 percent disability rating, effective April 7, 2016.  As the Veteran disagreed with the initial rating assigned following the grant of service connection for the CAD disability, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available from January 1, 2008, and the Veteran is presumed to seek the maximum available benefit for the CAD disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for November 2010; however, the Veteran did not appear.  As such, the hearing request is deemed withdrawn.  

This case was previously before the Board in March 2016, where the Board, in pertinent part, remanded the issue on appeal for additional development, to include obtaining a new VA examination.  The development was completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  For the initial rating period on appeal from January 1, 2008 to November 20, 2014, CAD did not manifest as congestive heart failure, a workload of 7 or less metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope, or cardiac hypertrophy or dilatation. 

2.  For the initial rating period on appeal from November 20, 2014 to April 7, 2016, CAD did not manifest as more than one episode of acute congestive heart failure in one year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

3.  For the initial rating period on appeal from April 7, 2016, CAD did not manifest as chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a three month period following hospitalization for surgery.  


CONCLUSIONS OF LAW

1.  For the period from January 1, 2008 to November 20, 2014, the criteria for an initial disability rating in excess of 10 percent for CAD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2016).

2.  For the period from November 20, 2014 to April 7, 2016, the criteria for an initial disability rating in excess of 30 percent for CAD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2016).

3.  For the period from April 7, 2016, the criteria for an initial disability rating in excess of 60 percent for CAD have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

As the initial CAD disability rating issue on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of a notice of disagreement).  

Regarding the duty to assist, the Veteran was afforded VA examinations in March 2008, November 2014, and April 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that, when taken together, the VA examiners reviewed the record, conducted any necessary testing, and answered all relevant questions.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The service-connected heart disability is rated pursuant to Diagnostic Codes 7005 and 7017.  38 C.F.R. § 4.104.  Under Diagnostic Codes 7005 and 7017, a 10 percent rating is warranted for CAD/post-coronary bypass surgery with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent rating is warranted for CAD/ post-coronary bypass surgery with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 
100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Further, under Diagnostic Code 7017, a 100 percent rating is warranted for three months following hospital admission for surgery.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

CAD Disability Rating from January 1, 2008 to November 20, 2014

A March 2008 VA examination report reflects that the Veteran reported recent heart surgery and intermittent shortness of breath, and denied congestive heart failure, angina, dizziness, syncope, and fatigue.  Upon examination, the March 2008 VA examiner did not discern congestive heart failure, mummers, or gallops, and noted that x-ray results did not indicate cardiomegaly.  The March 2008 VA examiner also noted that the Veteran achieved a workload of 8 METs on treadmill stress testing.  

A June 2008 VA treatment note reflects that the Veteran reported walking less than a mile per day, and denied chest pain and difficulty walking up stairs.  

After a review of all the evidence, both lay and medical, for the period from January 1, 2008 to November 20, 2014, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected CAD.  During this period, the evidence of record reflects that the service-connected CAD did not manifest as congestive heart failure, a workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or cardiac hypertrophy or dilatation.  The March 2008 VA examiner specifically assessed that the Veteran did not have congestive heart failure.  Further, the March 2008 VA examination report reflects a workload of 8 METs and that the Veteran did not complain of dyspnea, fatigue, angina, dizziness, or syncope during the workout.  In addition, the heart appeared normal, with no cardiac hypertrophy or dilatation identified upon EKG, ECG, or X-ray.  See March 2008 VA examination report.  

Such findings demonstrate that a disability rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for CAD in excess of 10 percent from January 1, 2008 to November 20, 2014, the appeal for a higher initial rating for CAD for this period must be denied.  38 C.F.R. §§ 4.3, 4.7.  

CAD Disability Rating from November 20, 2014 to April 7, 2016

A November 20, 2014 VA examination report reflects that the Veteran reported shortness of breath, decreased exercise tolerance, and the inability to walk at a brisk pace.  The November 2014 VA examiner assessed that interview-based METs testing revealed a workload of 5-7 METs, with dyspnea and fatigue consistent with activities such as walking one flight of stairs, golfing without a golf cart, mowing the lawn, and heavy yard work.  The November 2014 VA examiner did not discern a heart valve condition, hypertrophy, or cardiac dilatation, and noted normal EKG results.  

After a review of all the evidence, both lay and medical, for the period from November 20, 2014 to April 7, 2016, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected CAD.  During this period the evidence of record reflects that the service-connected CAD did not manifest as more than one acute episode of congestive heart failure, workload of greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The November 2014 VA examination report reflects that the Veteran did not have congestive heart failure, to include any episodes of  congestive heart failure, and the evidence does not show that any VA examiner assessed ejection fraction of 30 to 50 percent.  Further, the November 2014 VA examination report notes that, while exercise-based METs readings were not taken, interview-based METs revealed a workload of 5-7 METs, with dyspnea and fatigue consistent with activities such as walking one flight of stairs, golfing without a golf cart, mowing the lawn, and heavy yard work.  In addition, the heart continued to appear normal, with no cardiac hypertrophy or dilatation identified upon EKG.  Such findings demonstrate that a disability rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for CAD in excess of 30 percent from November 20, 2014 to April 7, 2016, the appeal for a higher initial rating for CAD for this period must be denied.  38 C.F.R. §§ 4.3, 4.7.  

CAD Disability Rating from April 7, 2016

An April 7, 2016 VA examination report reflects that the Veteran reported decreased exercise tolerance, dyspnea, and fatigability, worsened by brisk walking, climbing stairs, or any other increased physical activity.  The April 2016 VA examiner noted coronary artery bypass surgery in 2007 and assessed continuous medication required for control of the heart disability.  The April 2016 VA examiner also assessed that interview-based METs testing revealed a workload of 3-5 METs with dyspnea and fatigue consistent with activities such as light yard work and brisk walking.  The April 2016 VA examiner did not discern current congestive heart failure, a heart valve condition, or a recent surgical procedure.  Ejection fraction was 65 percent.  

After a review of all the evidence, both lay and medical, for the period from April 7, 2016, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the service-connected CAD.  During this period, the evidence of record reflects that the service-connected CAD did not manifest as chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a three month period following hospitalization for surgery.  The April 2016 VA examiner did not assess any chronic congestive heart failure.  Further, the April 2016 VA examination report notes that, while exercise-based METs readings were not taken, interview-based METs revealed a workload of 3-5 METs with dyspnea and fatigue consistent with activities such as light yard work and brisk walking.  In addition, the April 2016 VA examination report reflects ejection fraction was 65 percent and that the most recent artery bypass surgery was in 2007.  Such findings demonstrate that a disability rating in excess of 60 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for CAD in excess of 60 percent from April 7, 2016, the appeal for a higher initial rating for CAD for this period must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected CAD during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that the CAD symptomatology and impairment, including the need for medication and dyspnea, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104, which specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology for the relevant period on appeal, including the use of medication and dyspnea.

As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2). Additionally, the level of METs at which dyspnea, fatigue, angina, or dizziness develops is also accounted for by the schedular rating criteria.  Id.  Further, use of medication is considered in the rating criteria.  38 C.F.R. § 4.104.  Based on the foregoing, all symptoms or impairment are contemplated by the schedular criteria, including symptoms that are like or similar to the schedular rating criteria, the schedular rating criteria are adequate to rate the disabilities, and referral for an extraschedular evaluation is not warranted.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 
indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The service-connected disabilities are CAD, diabetes mellitus, erectile dysfunction, and bilateral lower extremity neuropathy. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly 
raised by a veteran or reasonably raised by the record during the rating appeal.  In the February 2015 rating decision, the RO granted a TDIU, effective November 20, 
2014.  The Veteran did not file a notice of disagreement with the effective date assigned; therefore, the issue of TDIU for an earlier period is not in appellate status before the Board.


ORDER

A higher initial disability rating for CAD, in excess of 10 percent from January 1, 2008 to November 20, 2014, in excess of 30 percent from November 20, 2014 to April 7, 2016, and in excess of 60 percent from April 7, 2016, is denied.  


____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


